Citation Nr: 0807221	
Decision Date: 03/03/08    Archive Date: 03/12/08	

DOCKET NO.  02-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected diabetes mellitus.   

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from June 1965 to June 1967.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, that granted service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability.  The veteran expressed disagreement with the 
initial evaluation assigned, and a rating decision dated in 
June 2002 that increased the evaluation for the veteran's 
PTSD from 30 percent to 50 percent.  The case was 
subsequently referred to the Board for appellate review.  In 
November 2003, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  

In a decision dated in October 2005, the Board denied four 
issues then on appeal, including the two set forth on the 
title page of this decision.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in 
September 2007 the Court granted a Joint Motion for Partial 
Remand (Joint Motion) filed by the parties in the case, and 
returned the issues set forth on the title page of this 
decision to the Board for compliance with the instructions in 
the Joint Motion.  

The issue of entitlement to service connection for 
hypertension as secondary to the service-connected diabetes 
mellitus will be addressed in the REMAND portion of this 
decision below.  




FINDING OF FACT

The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2000, January 2001 and May 2004.  
While this notice does not provide any information concerning 
the effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's decision, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Veterans of Foreign Wars of the 
United States, and a private attorney at the Court, and the 
Board presumes that the veteran's representatives have a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case by the RO, 
the representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in which the 
representative essentially acknowledged receipt of the 
Statement of the Case and provided additional argument in 
response to that document, which the Board notes contained a 
list of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  
Furthermore, the veteran's attorney provided argument at the 
Court in support of the veteran's contention that he is 
entitled to a higher evaluation for his disability based on 
the evidence of record under the rating criteria contained in 
the Schedule for Rating Disabilities.  In the Board's opinion 
all of this demonstrates actual knowledge on the part of the 
veteran and his representatives of the information that would 
have been included in the more detailed notice contemplated 
by the Court in the Vazquez-Flores case.  As such, the Board 
finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the initial evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

By way of background, a rating decision dated in January 2002 
granted service connection for PTSD and assigned a 30 percent 
evaluation under Diagnostic Code 9411.  The veteran expressed 
disagreement with the initial evaluation assigned for his 
PTSD, and a rating decision dated in June 2002 subsequently 
increased the evaluation for the veteran's PTSD from 
30 percent to 50 percent.  

Under Diagnostic Code 9411 the currently assigned 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  The 
next higher 70 percent evaluation is for assignment with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  GAF scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

The evidence for consideration in determining the initial 
evaluation to be assigned for the veteran's PTSD, and during 
the course of this appeal, consists primarily of private and 
VA medical records, including the reports of VA examinations 
afforded the veteran specifically to assess the severity of 
his PTSD, as well as statements and testimony presented by 
the veteran during the course of his appeal.  This evidence 
was summarized in the Board's October 2005 decision and will 
be repeated here with minor additions.  

The veteran has a diagnosis of PTSD related to his combat 
medic experiences in Vietnam.  Extensive psychiatric 
evaluations and outpatient treatment reports are in the file 
for comparative purposes.  The veteran has been seen for 
counseling of a variety of types, reports from which are also 
of record showing PTSD.

Carolyn Lloyd, MSW, treated the veteran through August 2000 
for depression and suicidal thoughts.  

VA outpatient treatment records dated in 2000 show that the 
veteran was receiving treatment for psychiatric 
symptomatology.  GAF scores assigned in early 2000 ranged 
from 55 to 60.  

During a VA PTSD examination in October 2001, the veteran 
reported problems with sleep disturbances, depression, 
nightmares, and waking up soaking wet with sweat.  He has 
recurring memories of body parts.  He could not tolerate loud 
noises or watch war movies.  He reported he had no friends.  
He reported he recently lost his job at a travel agency due 
to deteriorated job performance.  He was rude and restless 
and unable to handle public relations.  He was on Remeron and 
Buspar for his psychiatric symptoms.  

Mental status examination revealed the veteran to be casually 
dressed.  He was initially calm, but became anxious and upset 
when speaking about Vietnam.  He had clear, coherent, non-
pressured speech.  His mood was depressed and his affect 
constricted.  He had positive paranoid ideations.  He denied 
homicidal or suicidal ideation.  He was able to do serial 
sevens quickly and spell forwards and backwards without 
difficulty.  Memory was grossly intact.  Insight and judgment 
were fair.  Diagnosis was PTSD; his GAF score was 55.  The 
examiner opined that PTSD severely affected the veteran's 
social and occupational life.  

VA treatment records dated from 2002 through early 2005 show 
that the veteran has attended PTSD therapy sessions and 
undergone evaluations for PTSD at all times relevant to this 
decision.  He has been under the care of VA psychiatrists, 
has been on psychiatric medication, and during treatment has 
had recorded GAF's ranging from 58 to 65.  

A VA examination in June 2004 reflects a diagnosis of PTSD, 
based on findings of isolation, sleep difficulties and 
depression.  The veteran was noted to complain of depression 
and anxiety, flashbacks especially in the rain, 
distrustfulness and anger.  At times, he feels he is back in 
Vietnam, and has difficulty sleeping or getting back to 
sleep.  He was working as a security guard at a senior 
citizen complex.  Mental status revealed logical thoughts and 
clear speech.  He had mildly restricted psychomotor activity.  
He had a terrible mood and restricted affect.  He denied 
hallucinations.  He felt hopeless and distrustful.  He had 
occasional suicidal ideation.  

The examiner observed that there had been no remission in 
symptoms since the last examination, despite individual 
therapy and group counseling.  He noted no impairment of 
thought processes, noting that the veteran had worked for two 
years in a job that allowed him to stay to himself.  The 
examiner opined that the diagnosis was PTSD and major 
depression; GAF was 50.  

An individual therapy note dated in June 2004 showed that the 
veteran was having trouble due to his no nonsense enforcement 
of the rules at the senior center.  He had met with his boss 
on this matter but was not open to change his approach.  
Following that therapy, he did not seek therapy until the end 
of October 2004, at which time he was having difficulties 
with people in his apartment building.  A final entry in 
February 2005 reflects that the veteran had been reprimanded 
by his boss after having a disagreement with a co-worker.  He 
was thinking about quitting and moving to a less expensive 
area.  The assessment was that the veteran was irritable and 
slightly depressed due to his current work situation.  

At his hearing before the undersigned, the veteran provided 
candid testimony detailing his difficulties due to PTSD over 
the past years.  

Based on this record, the Board finds that the evidence does 
not demonstrate that the veteran's PTSD more nearly 
approximates the criteria for the next higher 70 percent 
evaluation at any time during this appeal.  Simply put, the 
veteran does not more nearly meet the criteria for a 
70 percent evaluation as opposed to the currently assigned 
50 percent evaluation.  

In this regard, treatment records and VA examinations have 
not described the veteran as having obsessional rituals 
associated with his PTSD which interfere with routine 
activities, nor have those records described the veteran's 
speech as intermittently illogical, obscure or irrelevant.  
The veteran's PTSD has also not manifested near-continuous 
panic, impaired impulse control, spatial disorientation or 
neglect of personal appearance and hygiene.  While the 
veteran did report that he had occasional suicidal ideation 
at the time of the June 2004 VA examination, other records, 
including the report of the October 2001 VA examination do 
not describe any suicidal ideation and the veteran 
specifically denied suicidal ideation at the time of the 
October 2001 VA examination.  In any event, whether suicidal 
ideation is present or not, it is only one of the many 
examples of symptomatology provided as examples under the 
criteria for the next higher 70 percent evaluation, and does 
not, by itself demonstrate entitlement to that evaluation.

While the veteran clearly has depression associated with his 
PTSD this depression has not been shown to affect the 
veteran's ability to function independently, appropriately 
and effectively.  The evidence demonstrates that the veteran 
continues to work, and prefers to work independently.  As the 
examiner noted following the June 2004 VA examination, the 
veteran had worked for two years in a job that allowed him to 
stay to himself.  While there is some evidence that the 
veteran may have difficulty in adapting to his stressful 
circumstance, such as a work or a work like setting, the 
veteran has demonstrated an ability to perform in a work like 
setting during the course of this appeal.  While the veteran 
may have difficulty in establishing effective work and social 
relationships, criteria contemplated for the currently 
assigned 50 percent evaluation, the record does not 
demonstrate that the veteran's disability has produced an 
inability to establish and maintain effective relationships 
given the veteran's ability to maintain employment.  

In fact, treatment records and examination reports fail to 
document many of the criteria contemplated for the currently 
assigned 50 percent evaluation.  In this regard, treatment 
records and VA examination reports have not described the 
veteran as having a flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty understanding complex commands, impairment of 
short and long term memory, impaired judgment and impairment 
of abstract thinking.  Examinations have consistently 
described the veteran as having no more than a constricted 
affect and no speech abnormalities.  No panic attacks have 
been described and there is simply no description of the 
veteran being unable to understand complex commands as no 
impairment of thought processes were noted at the time of the 
June 2004 VA examination.  The veteran's memory has been 
described as grossly intact and there was no indication of 
any impaired judgment.  

The Joint Motion in this case noted that the October 2001 VA 
examination report found that the veteran's PTSD severely 
affected his social and occupational life and that a 
June 2004 VA examination assigned a GAF score of 50, 
indicative of serious symptoms.  But the Joint Motion 
indicated that the Board did not adequately address why the 
symptoms noted did not meet the criteria for a 70 percent 
rating and indicated that the Board must provide adequate 
reasons and bases for finding that the favorable evidence for 
an increased rating was outweighed by the unfavorable 
evidence.  

With respect to the October 2001 VA examination report which 
found that the veteran's PTSD "severely" affected the his 
social and occupational life, the Board observes that 
descriptive words such as "mild," "moderate" and "severe," as 
well as "severely" used in this case, are not defined in the 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6.  It should also be noted that 
the use of descriptive terminology such as "moderate to 
severe" or in this case "severely" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

With respect to the characterization of the veteran's PTSD as 
severely affecting his social and occupational life related 
at the time of the October 2001 VA examination, the Board 
finds that the use of the term "severely" is inconsistent 
with the rest of the examination.  As explained above, the 
clinical findings reported at the time of the October 2001 VA 
examination do not more nearly approximate the criteria for a 
70 percent evaluation.  In addition, that examiner assigned a 
GAF score of 55 at the time of that examination reflecting 
moderate symptoms as set forth in DSM-IV.  The Board finds 
that the GAF score of 55 indicative of moderate symptoms was 
consistent with the clinical findings reported at the time of 
the October 2001 VA examination and is inconsistent with the 
examiner's opinion that the veteran's PTSD severely affected 
his social and occupational life so as to be determinative 
for a 70 percent rating.  

Rather than reject the entire examination report, including 
the clinical findings reported and the GAF score assigned 
following that examination, the Board will simply reject the 
characterization of the veteran's disability as severe or 
severely affecting his social and occupational life recorded 
by the examiner following the completion of his examination 
such as to justify a 70 percent evaluation.  The Board places 
greater probative value on the objective clinical findings 
reported during the examination, rather than the one word 
characterization by the examiner as to the severity of the 
veteran's disability.

With respect to the GAF score of 50, indicative of serious 
symptoms, the Board finds that the GAF score of 50 is 
inconsistent with the serious symptoms set forth in the DSM-
IV as serious symptoms for a higher rating.  For example, 
while there may be some indication of suicidal ideation, 
there is no indication of severe obsessional rituals or 
inappropriate behavior (e.g., frequent shoplifting).  And 
while the veteran has reported that he has no friends, he has 
not been shown to be unable to maintain employment, a 
consideration in assigning a GAF score for serious symptoms 
ranging between 41 to 50.  Furthermore, most of the veteran's 
GAF scores are consistently above 50, with most ranging from 
55 and above.  The Board does not believe that an isolated or 
occasional GAF score of 50 in isolation constitutes a basis 
for the next higher 70 percent evaluation when the clinical 
findings reported are inconsistent with that set forth in the 
DMS-IV and do not correspond to the criteria for a 70 percent 
evaluation under the Schedule for Rating Disabilities.  

Therefore, the Board finds that the examiner's 
characterization of the veteran's disability as severely 
affecting his social and occupational life rendered following 
the October 2001 VA examination and the GAF score of 50 
recorded following the June 2004 VA examination are simply 
inconsistent with both the clinical findings reported on 
examinations and the criteria set forth in the DMS-IV and are 
outweighed by the other pieces of evidence as discussed 
above.  Consequently, the Board finds that the veteran more 
nearly meets the criteria for the currently assigned 
50 percent evaluation and that an evaluation in excess of 
50 percent is not shown to be warranted during the course of 
this appeal.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for hypertension 
secondary to his service-connected diabetes mellitus, 
discloses that the Joint Motion identified an inadequacy in 
the March 2005 VA examination that provided an opinion 
regarding the etiology of the veteran's hypertension.  In 
this regard, the Joint Motion noted that the examiner did not 
address whether the veteran's hypertension was aggravated by 
his service-connected diabetes.  As such, the Joint Motion 
stated that the veteran should be afforded an additional VA 
examination to address whether the veteran's hypertension was 
aggravated by his service-connected diabetes.  

Therefore, further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:  

The veteran's claims file should be 
referred to the examiner who performed 
the March 2005 VA examination for further 
comment and review.  If that examiner is 
no longer available, the veteran's claims 
file should be referred to another 
appropriate examiner for review and 
comment.  The examiner is requested to 
review all records associated with the 
claims file, and following this review, 
offer an opinion:

i) The examiner is asked to provide an 
opinion as to whether the veteran's 
hypertension has been aggravated by his 
service-connected diabetes -  that is, 
whether his diabetes caused a permanent 
and greater degree of impairment 
(aggravation) of hypertension.  If the 
examiner finds that diabetes has 
aggravated hypertension, the examiner 
must address the following medical 
issues:

(a)  The baseline manifestations which 
are due to the veteran's hypertension; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's 
diabetes based on medical 
considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of hypertension are 
proximately due to the veteran's 
diabetes.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


